Title: Statement of Joseph Jones Monroe, 22 June 1812
From: Monroe, Joseph Jones
To: 


          
            June 22d 1812
          Being at Mr Michies house on a promised visit, in the absense of my family, I have seen the whole correspondence between himself Mr Peyton & Mr Jefferson. Having been Mr Michies Attorney, while formerly a resident of this County, and believing him to be, from all my transactions with him, a man both of talents and of honor, I Could not but participate some what in his feelings at this crisis; thinking as I verily now do, that he was about to do be made the victim of oppression, perhaps my feelings may have been very acute But as to facts I i am perfectly correct Mr M. received a note in answer to his letter of yesterday, which perfectly estonished me. I knew not how to advise. At length the most appropriate answer that we Could devise was sent. It required explination, and none was given, I thought the object abandoned on the part of Peyton, and my advice to Michie was not to go down; at his importunity however we went down in an entire unprepared state, and after the Customary salutations between Peyton and myself, he expressed surprize at my presence and said he expected Michie to meet him singly. A gun was standing against a tree. I told him the course he persued was not all formal, and that Mr Michies note ought to have been answered. He replied that he did not wish to involve others in his disputes that the law was rigid &c—after some discussion he acqui acquissed in my opinion, which was that he would send a verbal challenge by a Gentleman, which I engaged for Michie (being authorized) should be accepted.
          I also state that Mr Peyton said he had confidence in me, and he had no objection that the matter should be settled before me, and Mr Michies overseer and nephew with gunz guns, saying Mr Michie had one at home.
          To this I positively objected for reasons not necessary to be detailed—Michie had no arms, his nephew had a brace of unloaded pistols. The conduct of both the Gentlemen were decorus and firm
          
            Jo Jo
            Monroe
        